           Case 4:20-cv-00265-JM Document 6 Filed 06/02/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JONATHAN W. LYNN                                                                PLAINTIFF

v.                                     No. 4:20CV00265-JM

LUCAS EMBERTON,
Sheriff, Van Buren County                                                     DEFENDANT



                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 2nd day of June, 2020.



                                                           _______________________________
                                                           UNITED STATES DISTRICT JUDGE
